DETAILED ACTION
Status of the Application
1.	Applicant’s Preliminary Amendment to the Claims filed May 21, 2020 are received and entered.
2.	Claims 3, 5, 10 – 11, 15 – 17, and 21 – 22 are amended.  Claims 19 – 20 and 23 – 24 are cancelled.  Claims 1 – 18 and 21 – 22 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting - Warning
4.	Applicant is advised that should claim 17 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  There is no substantive difference between a “touch screen” and a “touch display device”.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 – 4, 6 – 10, and 12 – 14 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, the recitation “the grid lines” lacks proper antecedent basis.  This element is not included in claim 1, from which claim 3 depends.  Accordingly, it is unclear to what Applicant is referring.
The Examiner recommends that Applicant amend claim 3 to depend from claim 2 to correct this issue.
Regarding claims 6 and 12, the term “minimum distance” in claim is a relative term which renders the claim indefinite because there is no point of reference for this element.  Specifically, there is nothing in the claim specifying from what the “adjacent protrusions” have a “minimum distance”.   Accordingly, this claim is incomplete and indefinite because one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 7, the recitation of “wherein, on two sides of the main body portion away from the two first edges” is indefinite for at least the following reasons.  The main body is a rectangle or parallelogram that only has “two first edges” and “two second edges”, as required by claim 5, from which claim 7 depends.
Rectangles and parallelograms only have four sides.  Accordingly, the “two sides . . . away from the two first edges” cannot be part of the “main body portion”.  For at least these reasons, this claim is rendered indefinite.

Regarding claim 13, the recitation of “wherein, on two sides of the main body portion away from the two second edges” is indefinite for at least the following reasons.  The main body is a rectangle or parallelogram that only has “two first edges” and “two second edges”, as required by claim 5, from which claim 13 depends.
Rectangles and parallelograms only have four sides.  Accordingly, the “two sides . . . away from the two seconds edges” cannot be part of the “main body portion”.  For at least these reasons, this claim is rendered indefinite.
For purposes of this Office Action, the Examiner is interpreting this recitation to refer to the “one third protrusion” as being part of the second sawtooth portion extending from one of the second edges.
Regarding claims 4, 8 – 10, and 14, these claims are rejected based on their respective dependence from claims 3, 7, and 13.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 5 – 6, 15 – 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herman (U.S. Pub. 2013/0234738).
Regarding claim 1, Herman teaches: a touch electrode structure (Title; Abstract; FIG. 1), comprising:
a plurality of touch electrode blocks electrically insulated from each other (FIGS. 2, 4; paragraph [0026]; electrode group 21 includes electrodes 213 – 217 [electrode blocks].  Each electrode 213 – 217 is electrically insulated from adjacent electrodes by the illustrated gaps),
wherein each of the plurality of touch electrode blocks comprises a main body portion (FIGS. 2, 4; paragraph [0029]; each of electrodes 213 – 217 includes a main body portion.  Specifically, electrode 213 includes main electrode 2133 [main body portion]) and a sawtooth portion electrically connected to the main body portion (FIGS. 2, 4; paragraph [0029]; each of electrodes 213 – 217 include a sawtooth portion electrically connected to the main body portion.  Specifically, electrode 213 includes sub electrodes 2135 and 2137 [sawtooth portion] that are connected to main electrode 2133 [main body portion]), and the sawtooth portions opposite to each other in adjacent touch electrode blocks are nested with each other (FIGS. 2, 4; the sawtooth portions of electrodes 213 – 217 are nested with each other, as illustrated).  
 Regarding claim 5, Herman teaches: wherein the main body portion has an outer contour of a rectangle or a parallelogram (FIG. 4; main electrode 2133 [main body portion] is rectangular),
the main body portion comprises two first edges opposite to each other and two second edges opposite to each other, a length of the first edges is greater than a length of the second 291734-636 (C19W4058.02US) edges (FIG. 4; as illustrated, main electrode 2133 [main body portion] of electrode 213 has two horizontal sides [two first edges] that are greater in length than 
Regarding claim 6, Herman teaches: wherein the first sawtooth portion comprises a plurality of the protrusions (FIG. 4; as illustrated, each of the sub electrode 2135 and 2137 [sawtooth portion] include a plurality of protrusions), and on the same first edge, adjacent protrusions have an equal minimum distance (FIGS. 4, 4C, 4D; paragraph [0039]; the distance between adjacent protrusions of the sub electrode 2135 and 2137 [sawtooth portion] is selected to be 2 mm [equal minimum distance]).
Regarding claim 15, Herman teaches: wherein the plurality of touch electrode blocks have the same or substantially the same shape of outer contours (FIGS. 2, 4; as illustrated, each of the electrodes 213 – 217 [electrode blocks] has substantially the same shape of outer contours, i.e., rectangular with sawtooth portions).  
Regarding claim 16, Herman teaches: wherein each of the plurality of touch electrode blocks has an outer contour with a substantially axisymmetric shape (FIGS. 2, 4; as illustrated, the shape of each electrode 213 – 217 is such that the outer contour thereof has a substantially axisymmetric shape).  
Regarding claim 17, Herman teaches: a touch screen, comprising the touch electrode structure according to claim 1 (paragraph [0003]; the disclosure therein is directed towards touch panels integrated with an LCD panel).  
Regarding claim 18, Herman teaches: further comprising a plurality of leads, wherein the leads and the touch electrode blocks are electrically connected in one-to-
Regarding claim 22, Herman teaches: a touch display device, comprising the touch electrode structure according to claim 1 (paragraph [0003]; the disclosure therein is directed towards touch panels integrated with an LCD panel).  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2 – 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Herman, as applied to claim 1 above, and further in view of Choi et al. (U.S. Pub. 2018/0188852).
Regarding claim 2, Herman teaches: wherein the sawtooth portion comprises a plurality of protrusions extending in a direction from the main body portion to a position away from the main body portion (FIG. 4; as illustrated, each of the sub electrode 2135 and 2137 [sawtooth portion] include a plurality of protrusions extending away from the main electrode 2133 [main body portion]).
Herman fails to explicitly disclose: the main body portion and each of the plurality of protrusions both comprise a grid structure, and the grid structure comprises grid lines and a hollow region.
However, in a related field of endeavor, Choi discloses a touch sensing electrode structure (Title).
With regard to claim 2, Choi teaches: the main body portion and each of the plurality of protrusions both comprise a grid structure, and the grid structure comprises grid lines and a hollow region (FIGS. 2, 6; paragraphs [0053], [0054], [0081]; electrodes 120 are formed of a mesh structure having electrode lines 10 and connecting electrodes 20 [grid lines] with concave polygonal patterns [hollow region] as spaces therebetween).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman and Choi to yield predictable results.  Specifically, the teachings of a touch electrode structure having interleaved electrodes with a sawtooth shape, as taught by Herman, are known.  Additionally, the teachings of a touch electrode structure having electrodes formed of a mesh having electrode wires and hollow regions, as taught by Choi, are known as well.  The combination of the known teachings of Herman and Choi would yield the predictable result of a touch electrode structure having interleaved electrodes with a sawtooth shape formed of a mesh having electrode wires and hollow regions.  In other words, it would have been obvious to form the electrodes of Herman using the mesh pattern of Choi.  Such a combination merely requires a simple substitution of the known electrode make-up of Choi for the generic electrodes of Herman.  Therefore, it would have been obvious to a person of ordinary skill in the art Herman and Choi to yield the aforementioned predictable results.
Regarding claim 3, Herman fails to explicitly disclose: wherein the grid lines comprise a plurality of sawtooth strips, each of the plurality of sawtooth strips comprises an extension portion and a corner portion, the extension portions of adjacent sawtooth strips are spaced apart from each other, and at least one corner portion of each sawtooth strip is connected to the corner portion of the sawtooth strip adjacent thereto to form the grid lines (FIGS. 1, 2; paragraphs [0053], [0055], [0056];as set forth above, the “grid lines” include neighboring electrode 10 and connecting electrode 20.  The neighboring electrodes 10 are the “sawtooth strips” and each neighboring electrode includes patterns 13 and 15 [extension portions] and convex portions 30 and concave portions 35 [corner portions].  Each convex or concave portion 30 / 35 is connected to a convex or concave portion 30 / 35 of an adjacent neighboring electrode 10 [sawtooth strip]).
However, Choi teaches: wherein the grid lines comprise a plurality of sawtooth strips, each of the plurality of sawtooth strips comprises an extension portion and a corner portion, the extension portions of adjacent sawtooth strips are spaced apart from each other, and at least one corner portion of each sawtooth strip is connected to the corner portion of the sawtooth strip adjacent thereto to form the grid lines.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman and Choi to yield predictable results for at least the reasons set forth above with regard to claim 2.
Regarding claim 4, Herman fails to explicitly disclose: wherein, in the sawtooth portion, an extension direction of each of the plurality of sawtooth strips is consistent with an extension direction of each protrusion; in the main body portion, the extension direction of each of the plurality of sawtooth strips intersects with an extension direction of an outer contour of the main body portion.
However, Choi teaches: wherein, in the sawtooth portion, an extension direction of each of the plurality of sawtooth strips is consistent with an extension direction of each protrusion (FIG. 6; as illustrated, an extension direction of the sawtooth strips is vertical which is the same as the extension direction of the unit cells 110 [protrusion]);
in the main body portion, the extension direction of each of the plurality of sawtooth strips intersects with an extension direction of an outer contour of the main body portion (FIG. 6; as illustrated, an extension direction of the sawtooth strips is vertical which intersects an horizontal extension direction of the outer contour of the main body portion of the electrode cells 120, when applied to Herman). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman and Choi to yield predictable results for at least the reasons set forth above with regard to claim 2.
Regarding claim 21, Herman teaches: wherein, upon the sawtooth portion comprising a protrusion extending in a direction from the main body portion to a position away from the main body portion (FIG. 4; as illustrated, each of the sub electrode 2135 and 2137 [sawtooth portion] include a plurality of protrusions extending away from the main electrode 2133 [main body portion]), the touch blocks are arranged in a column 
Herman fails to explicitly disclose: the main body portion and the protrusion both comprise a grid structure, the grid structure comprises grid lines and a hollow region, and the grid lines comprise a plurality of sawtooth strips extending in a column direction, the plurality of sawtooth strips have consistent shapes. 
However, Choi teaches: the main body portion and each of the plurality of protrusions both comprise a grid structure, and the grid structure comprises grid lines and a hollow region (FIGS. 2, 6; paragraphs [0053], [0054], [0081]; electrodes 120 are formed of a mesh structure having electrode lines 10 and connecting electrodes 20 [grid lines] with concave polygonal patterns [hollow region] as spaces therebetween),
the grid lines comprise a plurality of sawtooth strips extending in a column direction, the plurality of sawtooth strips have consistent shapes (FIGS. 1, 2; paragraphs [0053], [0055], [0056]; as set forth above, the “grid lines” include neighboring electrode 10 and connecting electrode 20.  The neighboring electrodes 10 are the “sawtooth strips” which extend in a column direction and have a consistent repeating shape).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman and Choi to yield predictable results for at least the reasons set forth above with regard to claim 2.

11.	Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Herman, as applied to claim 1 above.
Regarding claim 7, Herman teaches: wherein, on two sides of the main body portion away from the two first edges, one of the protrusions on one end of the same first edge is one first protrusion, or two of the protrusions on two ends of the same first edge are two first protrusions; one or more protrusions on the same first edge except for the one or two first protrusions are one or more second protrusions (FIG. 4; paragraph [0029]; as set forth above, the “sawtooth portion” includes electrode 213 includes sub electrodes 2135 and 2137.  Sub electrodes 2135 and 2137 protrude from main electrode 2133.  Sub electrode 2137 includes two first protrusions on the outer edges that are approximately shaped as right triangles and includes two second protrusions on the interior that are approximately shaped as isosceles triangles).  
Herman fails to explicitly disclose: an area of each first protrusion is half of an area of each second protrusion.
However, as illustrated, the area of each of the “first protrusions” is approximately half of the area of each “second protrusion”.
Please see MPEP §2144.04(IV)(B) which refers to case law that has held that a mere change in shape was a matter of obvious design choice absent evidence that the particular configuration is significant.
There is no significance in Applicant’s disclosure to the requirement that the area of the first protrusion be half the area of the second protrusion.  This requirement is merely a design choice.  Since Herman explicitly discloses a configuration that is almost Herman would have been obvious to a person of ordinary skill in the art prior to the effective filing date of Applicant’s claimed invention.
Regarding claim 8, Herman teaches: wherein an extension length of the first protrusion from the first edge and an extension length of the second protrusion from the same first edge are equal (FIG. 4; as illustrated, all protrusions have the same extension length).
Herman fails to explicitly disclose: width of the first protrusion in an extension direction of the first edge is half of a width of the second protrusion in the extension direction of the same first edge.
However, as illustrated, the width of each of the “first protrusions” is approximately half of the area of each “second protrusion”.
Please see MPEP §2144.04(IV)(B) which refers to case law that has held that a mere change in shape was a matter of obvious design choice absent evidence that the particular configuration is significant.
There is no significance in Applicant’s disclosure to the requirement that the width of the first protrusion be half the area of the second protrusion.  This requirement is merely a design choice.  Since Herman explicitly discloses a configuration that is almost exactly half, a slight change of the shape of the first protrusion of Herman would have been obvious to a person of ordinary skill in the art prior to the effective filing date of Applicant’s claimed invention. 
Regarding claim 9, Herman teaches: wherein a shape of the second protrusion is approximately an isosceles triangle, an isosceles trapezoid or a rectangle (FIG. 4; as 
a shape of the first protrusion is approximately a right triangle, a right trapezoid or a rectangle (FIG. 4; as illustrated, the shape of the first protrusion is approximately a right triangle or a right trapezoid).
Regarding claim 10, Herman teaches: wherein the plurality of touch electrode blocks have the same shape (FIGS. 2, 4; each of the electrodes 213 – 217 [touch blocks] have the same general shape), and each of the plurality of touch electrode blocks comprises one first protrusion on one end of the same first edge (FIGS. 2, 4; each of the electrodes 213 – 217 [touch blocks] include one of the first protrusions on a left side of a lower first edge).

12.	Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Herman, as applied to claim 1 above, and Huang (U.S. Pub. 2013/0141369).
Regarding claim 11, Herman fails to explicitly disclose: wherein the second edges of 301734-636 (C19W4058.02US) the main body portion are also provided with the sawtooth portion, and the sawtooth portion provided on the second edges is a second sawtooth portion.
However, in a related field of endeavor, Huang discloses: a co-plane single touch layer touch sensor (FIG. 3; paragraph [0013]).
With regard to claim 11, Huang teaches: wherein the second edges of 301734-636 (C19W4058.02US) the main body portion are also provided with the sawtooth portion, and the sawtooth portion provided on the second edges is a second sawtooth portion (FIG. 3; paragraph [0023], 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman and Huang to yield predictable results.  Specifically, the teachings of a touch electrode structure having interleaved electrodes with a sawtooth shape, as taught by Herman, are known.  Additionally, the teachings of a touch electrode structure having electrodes that are interleaved in both vertical and horizontal directions, as taught by Huang, are known as well.  The combination of the known teachings of Herman and Huang would yield the predictable result of a touch electrode structure having interleaved sawtooth shaped electrodes in both vertical and horizontal directions.  In other words, it would have been obvious to modify the particular shape of the electrodes of Huang to have a sawtooth shape as disclosed by Herman.  Such a combination merely requires a simple substitution of one known interleaved shape of electrodes for another.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman and Choi to yield the aforementioned predictable results.
Regarding claim 12, the combination of Herman and Huang teaches: wherein the second sawtooth portion comprises a plurality of the protrusions (Herman; FIG. 4; as illustrated, each of the sub electrode 2135 and 2137 [sawtooth portion] include a plurality of protrusions.  Huang; FIG. 3; paragraphs [0023], [0024]; the protrusions of each electrode 102 extend in both vertical and horizontal directions), and on the same Herman; FIGS. 4, 4C, 4D; paragraph [0039]; the distance between adjacent protrusions of the sub electrode 2135 and 2137 [sawtooth portion] is selected to be 2 mm [equal minimum distance].  When combined with Huang, it would have been obvious to apply a minimum distance between adjacent protrusions to accommodate protrusions of an adjacent electrode).
Regarding claim 13, the combination of Herman and Huang teaches: wherein on two sides of the main body portion away from the two second edges, one of the protrusions on one end of the same second edge is one third protrusion, or two of the protrusions on two ends of the same second edge are two third protrusions; one or more protrusions on the same second edge except the one or two third protrusions are one or more fourth protrusions (Herman; FIG. 4; paragraph [0029]; as set forth above, the “sawtooth portion” includes electrode 213 includes sub electrodes 2135 and 2137.  Sub electrodes 2135 and 2137 protrude from main electrode 2133.  Sub electrode 2137 includes two first protrusions on the outer edges that are approximately shaped as right triangles and includes two second protrusions on the interior that are approximately shaped as isosceles triangles.  When this shape is applied to the horizontal protrusions of Huang, this same relationship would be present in the second sawtooth portion with at least one third protrusions on the outer edges that is approximately shaped as a right triangle and at least one fourth protrusion on the interior that is approximately shaped as an isosceles triangle).
Herman fails to explicitly disclose: an area of each third protrusion is half of an area of each fourth protrusion.
Herman and Huang, the area of each of the “third protrusions” is approximately half of the area of each “fourth protrusion”.
Please see MPEP §2144.04(IV)(B) which refers to case law that has held that a mere change in shape was a matter of obvious design choice absent evidence that the particular configuration is significant.
There is no significance in Applicant’s disclosure to the requirement that the area of the third protrusion be half the area of the fourth protrusion.  This requirement is merely a design choice.  Since the combination of Herman and Huang teaches a configuration that is almost exactly half, a slight change of the shape of the third protrusion of Herman in combination with Huang would have been obvious to a person of ordinary skill in the art prior to the effective filing date of Applicant’s claimed invention.
Regarding claim 14, the combination of Herman and Huang teaches: wherein an extension length of the third protrusion from the second edge and an extension length of the fourth protrusion from the same second edge are equal (Herman; FIG. 4; as illustrated, all protrusions have the same extension length.  When applied to Huang, the horizontal protrusions would also have the same extension length).
Herman fails to explicitly disclose: a width of the third protrusion in an extension direction of the second edge is half of a width of the fourth protrusion in the extension direction of the same second edge.
However, in the combination of Herman and Huang, the width of each of the “third protrusions” is approximately half of the width of each “fourth protrusion”.
Please see MPEP §2144.04(IV)(B) which refers to case law that has held that a mere change in shape was a matter of obvious design choice absent evidence that the particular configuration is significant.
There is no significance in Applicant’s disclosure to the requirement that the width of the third protrusion be half the width of the fourth protrusion.  This requirement is merely a design choice.  Since the combination of Herman and Huang teaches a configuration that is almost exactly half, a slight change of the shape of the third protrusion of Herman in combination with Huang would have been obvious to a person of ordinary skill in the art prior to the effective filing date of Applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626